Exhibit 10.1

 

FIFTH AMENDMENT TO

CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (the “Fifth Amendment”) made and
entered into the 28th day of January, 2013, to be effective as of December 31,
2012 (the “Effective Date”), by and between CUBIC ENERGY, INC., a Texas
corporation, and WELLS FARGO ENERGY CAPITAL, INC., a Texas corporation.

 

W I T N E S S E T H:

 

WHEREAS, the above named parties did execute and exchange counterparts of that
certain Credit Agreement dated as of March 5, 2007 as amended by that certain
First Amendment to Credit Agreement dated May 8, 2008, that certain Second
Amendment to Credit Agreement dated December 18, 2009, that certain Third
Amendment to Credit Agreement dated August 30, 2010, and that certain Fourth
Amendment to Credit Agreement dated June 18, 2012 (collectively the “Agreement”)
to which reference is here made for all purposes;

 

WHEREAS, the above named parties are desirous of amending the Agreement and
certain related agreements and instruments in the particulars hereinafter set
forth;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements of the
parties hereto as set forth in this Fifth Amendment, the parties hereto agree as
follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITIONS

 

As used herein, each term defined in the Agreement shall have the meaning
assigned thereto in the Agreement and terms defined herein shall be incorporated
into the Agreement unless expressly provided to the contrary.

 

ARTICLE II

AMENDMENTS

 

2.01                        The Agreement is hereby amended to add the following
defined terms to Section 1.1 of the Agreement:

 

“Amended and Restated Second Warrant” means the Amended and Restated Warrant in
the form attached as Exhibit XXIII, executed by the Borrower and acknowledged by
the Lender, superseding the Second Warrant.

 

“Amended and Restated Third Warrant” means the Amended and Restated Warrant in
the form attached as Exhibit XXIV, executed by the Borrower and acknowledged by
the Lender, superseding the Third Warrant.

 

“Borrower Reorganization” means a substantive acquisition by the Borrower, as
determined by the Lender in its reasonable discretion, of Oil and Gas Properties
providing a reasonable expectation of the opportunity for the Borrower to
recover oil and/or natural gas liquids.

 

“Second Amended and Restated Warrant” means the Second Amended and Restated
Warrant in the form attached as Exhibit XXV, executed by the Borrower and
acknowledged by the Lender, superseding the Amended and Restated Warrant.

 

“Third Amended and Restated Registration Rights Agreement” means the Third
Amended and Restated Registration Rights Agreement in the form attached as
Exhibit XXVI, executed by the Borrower and the Lender superseding the Second
Amended and Restated Registration Rights Agreement.

 

2

--------------------------------------------------------------------------------


 

2.02                        The Agreement is hereby amended to substitute for
the definition of “Conversion Price” the following:

 

“Conversion Price” means the price for conversion of the principal amount of the
Term Loan into shares of the Borrower’s Common Stock.  On the Effective Date,
the Conversion Price shall be $0.9911, but shall be subject to subsequent
adjustment as provided in the Antidilution Provisions; provided, however, if the
Term Loan has not been repaid in full by March 31, 2013, the Conversion Price
shall be twenty cents ($0.20), but shall be subject to subsequent adjustment as
provided in the Antidilution Provisions.

 

2.03                        The Agreement is hereby amended to substitute for
the definition of “Loan Documents” the following:

 

“Loan Documents” means this Agreement, the Notes, the Security Documents, the
assignments of Net Profits Interests, all agreements, documents and instruments
governing or related to Derivative Contracts entered into between the Borrower
and the Lender or any Affiliate of the Lender, the Warrant, the Supplemental
Warrants, the Registration Rights Agreement, the Amended and Restated
Registration Rights Agreement, the Second Amended and Restated Registration
Rights Agreement, the Third Amended and Restated Registration Rights Agreement,
the Amended and Restated Warrant, the Second Amended and Restated Warrant, the
Second Warrant, the Amended and Restated Second Warrant, the Third Warrant, the
Amended and Restated Third Warrant, and all other notes, mortgages, deeds of
trust, restatements, ratifications and amendments of mortgages, deeds of trust,
financing statements, guaranties, security agreements, pledge agreements,
documents, instruments and other agreements now or hereafter delivered pursuant
to the terms of, or in connection with, this Agreement, the Obligations and/or
the Collateral, and all renewals, extensions and restatements of, and amendments
and supplements to any or all of the foregoing.

 

2.04                        The Agreement is hereby amended to substitute for
the definition of “Termination Date” the following:

 

“Termination Date” means March 31, 2013.

 

3

--------------------------------------------------------------------------------


 

2.05                        The Agreement is hereby amended to substitute for
Subsection 2.5(a) of the Agreement the following:

 

(a)                                 All outstanding principal Debt evidenced by
the Revolving Note shall be repayable by the Borrower on the Termination Date.

 

2.06                        The Agreement is hereby amended to substitute for
Subsection 2.6(a) of the Agreement the following:

 

(a)  During the period from and after December 31, 2012 until the Termination
Date, the amount of the Borrowing Base shall be $20,865,109.95; provided,
however, nothing in this Subsection 2.6(a) shall be construed to limit the right
of the Lender or the Borrower to cause an interim redetermination of the
Borrowing Base pursuant to Subsection 2.6(d).

 

2.07                        The Agreement is hereby amended to substitute for
Subsections 2.15 (d), (e) and (f) of the Agreement the following:

 

(d)  Registration Rights.  The shares of Common Stock issued to the Lender
pursuant to this Section 2.15, along with any shares of Common Stock issued upon
exercise of the Second Amended and Restated Warrant, the Amended and Restated
Second Warrant or the Amended and Restated Third Warrant, shall be entitled to
the registration rights set forth in the Third Amended and Restated Registration
Rights Agreement.

 

(e)  Compliance with Other Provisions.  The Borrower shall comply with its
covenants and agreements contained in the Third Amended and Restated
Registration Rights Agreement, the Second Amended and Restated Warrant, the
Amended and Restated Second Warrant and the Amended and Restated Third Warrant,
as if those provisions were included in this Agreement.  Notwithstanding
anything herein to the contrary, the obligation provided in this Subsection
2.15(e) and in Subsection 2.15(f) shall remain in force and effect so long has
the Lender is holder of the Second Amended and Restated Warrant, the Amended and
Restated Second Warrant, the Amended and Restated Third Warrant or shares of
Common Stock issued to it pursuant to this Section 2.15 or shares of Common
Stock issued upon exercise of the  Second Amended and Restated Warrant, the
Amended and Restated Second Warrant or the Amended and Restated Third Warrant.

 

4

--------------------------------------------------------------------------------


 

(f)   Listing of Shares Issuable.  To the extent the Common Stock is listed on
the NYSE MKT LLC or other national securities exchange, the Borrower shall at
all times cause to be listed for trading on the NYSE MKT LLC or any other
national securities exchange that is the principal market for the trading of the
Common Stock (a) all of the shares of Common Stock issuable if the Term Note is
converted in full pursuant to Section 2.15 of the Agreement, as that number of
shares may be adjusted from time to time pursuant to the Antidilution
Provisions, (b) all of the shares of Common Stock to be issued if the Second
Amended and Restated Warrant is exercised in full, (c) all of the shares of
Common Stock to be issued if the Amended and Restated Second Warrant is
exercised in full. and (d) all of the shares of Common Stock to be issued if the
Amended and Restated Third Warrant is exercised in full.

 

2.08                        The Agreement is hereby amended to substitute for
Section 2.16 of the Agreement the following:

 

2.16                        Warrants.   As consideration for the Loans made by
the Lender pursuant to this Agreement, the Borrower in connection with the
execution and delivery of the Fifth Amendment to Credit Agreement dated
effective December 31, 2012 by and between the Borrower and the Lender, shall
execute and deliver to the Lender the Second Amended and Restated Warrant, the
Amended and Restated Second Warrant, the Amended and Restated Third Warrant and
the Third Amended and Restated Registration Rights Agreement.  The Borrower
shall comply with the terms and provisions of the Second Amended and Restated
Warrant, the Amended and Restated Second Warrant, the Amended and Restated Third
Warrant and the Third Amended and Restated Registration Rights Agreement so long
as those instruments and that agreement remain in force and effect.

 

2.09                        The Agreement is hereby amended by the addition of
the following section to Article 2 of the Agreement:

 

2.15                        Extension Fees.        On January 28, 2013, the
Borrower will pay the Lender a fee of $260,000.00 to extend the maturity date of
the Notes to March 31, 2013.  If the Borrower Reorganization has not occurred by
March 31, 2013, the Borrower shall pay the Lender an additional fee of
$260,000.00 on March 31, 2013.

 

5

--------------------------------------------------------------------------------


 

2.10                        The Agreement is hereby amended to substitute for
the second sentence of Section 5.24 of the Agreement the following:

 

This obligation shall be in addition to the Borrower’s obligation to reserve
shares of Common Stock for exercise of the Second Amended and Restated Warrant,
the Amended and Restated Second Warrant and the Amended and Restated Third
Warrant as provided in those respective instruments.

 

2.11                        The Agreement is hereby amended to substitute for
Section 5.25 of the Agreement the following:

 

5.25                        Notice of Price Adjustment.  At least two Business
Days prior to the occurrence, the Borrower shall give notice to the Lender of
any event that would cause either (a) an adjustment to the Conversion Price
pursuant to the Antidilution Provisions, or (b) an adjustment to the exercise
price provided in the Second Amended and Restated Warrant, the Amended and
Restated Second Warrant or the Amended and Restated Third Warrant pursuant to
Sections 4 or 5 of those instruments.

 

ARTICLE III

CONDITIONS

 

This Fifth Amendment shall not be effective until the following conditions have
been satisfied, with all documents to be delivered to the Lender to be in form
and substance satisfactory to the Lender:

 

(a)                     The Lender shall have received the following documents,
appropriately executed and acknowledged and in multiple counterparts as
requested by the Lender:

 

(1)                                 This Fifth Amendment executed by each party
hereto;

 

(2)                                 Revolving Note executed by the Borrower in
the principal face amount of $40,000,000.00;

 

6

--------------------------------------------------------------------------------


 

(3)                                 Term Note executed by the Borrower in the
principal amount of $5,000,000.00;

 

(4)                                 A copy of the articles of incorporation of
the Borrower and all amendments thereto, accompanied by a certificate issued by
the secretary of the Borrower that such copies are correct and complete (or a
statement from the secretary of the Borrower that there have been no amendments
to the articles of incorporation of the Borrower since June 18, 2012);

 

(5)                                 A copy of the by-laws of the Borrower and
all amendments thereto, accompanied by a certificate issued by the secretary of
the Borrower that such copies are correct and complete (or a statement from the
secretary of the Borrower that there have been no amendments to the by-laws of
the Borrower since June 18, 2012);

 

(6)                                 A copy of the corporate resolutions of the
Borrower, approving this Fifth Amendment and the related Loan Documents to which
it is a party and authorizing the transactions contemplated therein, duly
adopted by its board of directors and accompanied by a certificate of the
secretary of the Borrower to the effect that such copy is a true and correct
copy of resolutions duly adopted by written consent or at a meeting of the board
of directors, that such resolutions constitute all the resolutions adopted with
respect to such transactions, and that such resolutions have not been amended,
modified or revoked in any respect, and are in full force and effect as of the
date of this Fifth Amendment;

 

(7)                                 the Second Amended and Restated Warrant
executed by the Borrower and acknowledged by the Lender;

 

(8)                                 the Amended and Restated Second Warrant
executed by the Borrower and acknowledged by the Lender;

 

7

--------------------------------------------------------------------------------


 

(9)                                 the Amended and Restated Third Warrant
executed by the Borrower and acknowledged by the Lender;

 

(10)                          the Third Amended and Restated Registration Rights
Agreement executed by the Borrower and the Lender;

 

(11)                          evidence of the extension of the maturity of the
Wallen Note to April 1, 2013; and;

 

(12)                          Such other agreements, documents, instruments,
opinions, certificates, waivers, consents, and evidence as the Lender may
reasonably request in compliance with or to accomplish the terms and provisions
of any of the Loan Documents.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

The Borrower hereby expressly remakes in favor of the Lender all of the
representations and warranties set forth in ARTICLE 4 of the Agreement, as
amended hereby, and represents and warrants that all such representations and
warranties remain true and unbreached, except as affected by the transactions
contemplated in the Agreement.

 

ARTICLE V

RATIFICATION

 

Each of the parties hereto does hereby adopt, ratify and confirm the Agreement,
in all things in accordance with the terms and provisions thereof, as modified
or amended by this Fifth Amendment.

 

8

--------------------------------------------------------------------------------


 

ARTICLE VI

MISCELLANEOUS

 

6.01                        All references to the Agreement in any document
heretofore or hereafter executed in connection with the transactions
contemplated in the Agreement shall be deemed to refer to the Agreement as
amended by this Fifth Amendment.

 

6.02                        This Fifth Amendment may be executed in two or more
counterparts and multiple originals of such counterparts, and it shall not be
necessary that the signatures of all parties hereto be contained on any one
counterpart hereof.  Any executed Fifth Amendment or any counterpart thereof
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

6.03                        THE CREDIT AGREEMENT (AS AMENDED BY THIS FIFTH
AMENDMENT) AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OR PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

6.04                        THIS FIFTH AMENDMENT SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF TEXAS.

 

[remainder of page intentionally left blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Fifth Amendment to Credit Agreement is executed as of
the date first above written.

 

 

 

BORROWER:

 

 

 

CUBIC ENERGY, INC.

 

 

 

 

By:

/s/ Calvin A. Wallen III

 

 

Calvin A. Wallen III

 

 

President

 

 

 

 

 

LENDER:

 

 

 

WELLS FARGO ENERGY CAPITAL, INC.

 

 

 

 

By:

 

 

Printed Name:

 

 

Title:

 

 

10

--------------------------------------------------------------------------------

 